internal_revenue_service number release date index number --------------------------------- ------------------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc ita b05 plr-128780-10 date date legend x ----------------------------------------------- year ------- date ------------------ a ---------------------------- b ------------------------- c ------------------------------------------ d ------------------------ e --------------------------------------------------------------------------------------------------------------- ----------------------------------------------- f --------------------------------------------------------------------------------------------------------------- --------------------------------------------- g --------------------------------------------------------------------------------------------------------------- -------- taxpayer ---------------------------- dear ------------------ this is in reply to a letter dated date submitted by your authorized representative requesting a ruling on behalf of a b c d e f and g concerning the federal_income_tax consequences of a proposed waiver of dividends facts x is a publicly traded corporation that was incorporated in year the authorized capital stock of x consists of shares of class a common_stock shares of class b common_stock and preferred_stock no shares of the preferred_stock were outstanding as of date the class a and class b common_stock are identical in all respects except that each share of class a common_stock has one vote per share and each share of class b common_stock has ten votes per share shares of class b common plr-128780-10 stock are freely convertible into class a common_stock on a share-for-share basis x's class a common_stock is traded on the new york stock exchange the class b common_stock is not traded or quoted on any national securities exchange or interdealer quotation system the x board_of directors board expects that a contemplated diversification and growth strategy for x will be pursued using both cash and equity because a valuable public equity is likely to be more desirable to potential acquisition targets and to provide greater access to capital markets for future equity offerings the board believes that creating additional value in x's public equity will provide considerable flexibility to pursue the desired strategy the board believes that for x to continue to expand and grow its business it must act to maintain and enhance the value of its publicly traded stock the board however is concerned that the total amount required for payment of dividends on all issued and outstanding shares of common_stock could impair x's ability to pursue other aspects of its diversification and growth strategy while also financing its working_capital needs as a result x believes that it will be possible to utilize a strong dividend policy only if the policy applies only to the minority shareholders who own x's publicly traded common_stock to enable x to make significant additional dividend distributions to minority shareholders who own the publicly traded common_stock a and related shareholders b c d e f and g waiving shareholders have offered to enter into a formal agreement with x to waive their rights in and to a portion of the regular quarterly cash dividend with respect to all of their shares of x class a and class b common_stock the waived portion will be an amount per share in excess of a base per share amount determined in consultation with x’s management the following representations have also been made with respect to the dividend waiver x has in the past and is expected to continue to declare and pay cash dividends on a quarterly basis no dividend waivers will be made by any of the waiving shareholders with respect to stock_dividends if any declared and paid_by x if the board continues to believe that a strong dividend policy is advisable the waiving shareholders will execute a formal agreement with x to waive their rights in and to any portion of the regular quarterly cash dividend in excess of an amount per share to be determined by x management declared by x with respect to all of their shares of class a and class b common_stock the excess hereafter being referred to as additional cash dividends and plr-128780-10 persons related to the waiving shareholders as defined in revproc_67_14 c b will not receive in the aggregate either directly or beneficially more than percent of the amount of additional cash dividends declared and paid to nonwaiving shareholders of x law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived including dividends generally a majority shareholder who agrees to waive dividends while other shareholders receive theirs does not realize income if there is no family or direct business relationship between the majority and minority shareholders and the waiver is executed for valid business reasons rev_rul 1953_1_cb_178 however the waiver by a majority shareholder of the right to receive a pro_rata share of any dividends_paid by a corporation will not be recognized for income_tax purposes where such dividends are paid to the relatives as minority shareholders as increased dividends and the waiver results primarily in a benefit to the relatives in general if minority shareholder relatives benefit from a majority shareholder's dividend waiver income is realized by the majority shareholder to the extent of the increased distribution to the related shareholders resulting from the waiver see revrul_56_431 1956_2_cb_171 revproc_67_14 lists the conditions under which the service will consider a request for a ruling on a proposed waiver of dividends transaction when the waiving and nonwaiving shareholders are individuals the following four conditions must be satisfied a bona_fide business reason must exist for the proposed waiver of dividends the relatives eg brothers sisters spouse ancestors and lineal_descendants of the waiving shareholder must not be in a position to receive more than percent of the total dividends distributed to the nonwaiving shareholders the ruling is not effective if any change in stock ownership other than death enables nonwaiving relatives to receive more than percent of the dividend and a ruling issued on a proposed waiver of dividends transaction will not be effective for a period longer than three years from the date of the ruling in this ruling_request it is represented that there is a bona_fide business reason for the proposed waiver of dividends because the waiver would allow x to make dividend distributions to the nonwaiving minority shareholders who own the publicly traded common_stock of x thereby enhancing its market_value and providing x with greater access to capital markets for future equity offerings further the waiver will permit x to maintain adequate capital to support its operations and expand its business in addition it is represented that the relatives of the waiving shareholders are not in a plr-128780-10 position to receive in the aggregate more than percent of the additional cash dividends distributed by x to the nonwaiving shareholders the waiving shareholders recognize that this ruling will no longer be applicable if any change in the stock ownership during the waiver period enables nonwaiving relatives to receive more than percent of additional cash dividends unless the change occurs because of death the waiving shareholders understand that pursuant to revproc_67_14 a ruling issued on a proposed waiver of dividends transaction will not be effective for a period longer than three years from the date of the ruling waiver period conclusion based on the information submitted the applicable law and the representations made we conclude that a bona_fide business reason does exist for the proposed dividends waiver and that relatives are not in a position to receive in the aggregate more than percent of the additional cash dividends distributed by x to the nonwaiving shareholders accordingly the waiver by the waiving shareholders of the portion of the regular quarterly cash dividend in excess of an amount per share to be determined by x management will not result in gross_income to any of the waiving shareholders this ruling will no longer be applicable if any change in the stock ownership during the waiver period enables nonwaiving relatives to receive more than percent of the additional cash dividends distributed to the nonwaiving shareholders unless the change occurs because of death in addition this ruling will not be effective for a period longer than three years from the date of the ruling or the death of taxpayer whichever is earlier except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-128780-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely john aramburu senior counsel branch office of associate chief_counsel income_tax accounting cc
